UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1433


EUGENE P. HARRISON,

                  Plaintiff – Appellant,

             v.

JOHN CL DARBY, Owner of Rental Property Management LLC; DAWN
BROWN, Property Manager,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:08-cv-03874-PMD)


Submitted:    October 15, 2009              Decided:   October 19, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene P. Harrison, Appellant Pro Se. David Jay Parrish, NEXSEN
PRUET, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eugene P. Harrison appeals the district court’s order

accepting     the   recommendation     of    the    magistrate     judge     and

granting summary judgment to the Defendants in his civil action.

We   have   reviewed   the   record   and    find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      See Harrison v. John CL Darby, No. 2:08-cv-03874-PMD

(D.S.C. April 10, 2009).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court   and    argument     would   not   aid   the

decisional process.

                                                                       AFFIRMED




                                      2